IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SHAHEEM WILLIS,                              : No. 31 EM 2020
                                             :
                   Petitioner                :
                                             :
             v.                              :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                   Respondent                :

                                     ORDER


PER CURIAM

     AND NOW, this 22nd day of June, 2020, the “Application for Extraordinary Relief”

is DENIED.